



COURT OF APPEAL FOR ONTARIO

CITATION: Goyal v. Niagara College of Applied Arts and
    Technology, 2019 ONCA 263

DATE: 20190402

DOCKET: C65471

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Anish Goyal and Chintan Zankat

Plaintiffs

and

Niagara College of Applied Arts and Technology

Defendant (Appellant)

and

The
    Attorney General of Canada

Third Party (Respondent)

John Field and Dianne Jozefacki, for the appellant

Negar Hashemi and Susan Gans, for the respondent

Heard: April 1, 2019

On appeal from the order of
    Justice Paul Perell of the Superior Court of Justice, dated April 30, 2018, with
    reasons reported at
2018 ONSC 2768
.

APPEAL BOOK ENDORSEMENT

[1]

At paras. 59  62 of his reasons, the motion judge found Niagara College
    does not have a proximate relationship with Immigration Canada. We agree with
    the motion judges conclusion and his reasoning on this issue.

[2]

As the appellant has not provided details of interactions with
    Immigration Canada that would change this result, we agree with the motion
    judges decision to strike the appellants claim in negligence for pure
    economic loss without leave to amend.

[3]

Appeal is dismissed. Costs of the appeal are to the respondent on a
    partial indemnity scale fixed in the agreed upon amount of $10,000 inclusive of
    disbursements and applicable taxes.


